Sullivan and Rosenberger, JJ., dissent in a memorandum by Rosenberger, J., as follows:
In my view, the Family Court’s
determination that the petitioner failed to meet her burden of proving paternity by clear and convincing evidence was against the weight of the evidence.
In an order entered January 12, 1989 (Tamara B. v Pete F., 146 AD2d 487, amended 157 AD2d 636), this court reversed certain orders of the Family Court in this matter dismissing the paternity petition following a fact-finding hearing and denying the petitioner’s motion to reopen the proceedings to present rebuttal testimony by an expert witness on the question of the appropriate statistical basis and analytic method to be applied in interpreting a human leucocyte antigen (HLA) test. After the petitioner’s expert testified on remand, the Family Court adhered to its original determination and dismissed the petition.
The evidence adduced at the first hearing was summarized in our earlier order (146 AD2d 487, supra). While we noted that the Family Court found the petitioner’s credibility to be " 'very low’ ” (supra, at 489) and her testimony as to having maintained an exclusive sexual relationship with the respon*159dent during the period of possible conception to be incredible, we also found that the question remained as to whether, in light of these findings, the evidence of the combined results of the HLA and red blood cell (RBC) tests was sufficiently probative to establish that the respondent was the father of the child.
Both the respondent and the petitioner have now presented testimony from experts in the field. While the majority affirms the Family Court’s adoption of the opinions expressed by the respondent’s expert, this expert, who placed a lesser degree of probability upon the HLA and RBC test results, holds a minority view in the scientific community as to how such tests should be analyzed (Matter of Nancy M. G. v James M., 148 AD2d 714; In re Elizabeth C. G., NYLJ, Nov. 2, 1987, at 16, col 3 [Fam Ct, NY County]; Matter of Commissioner of Social Servs. v Bart D., 121 Misc 2d 425). The methodology employed by this expert has been rejected by the courts (supra).
The petitioner’s expert, based on his analysis of the tests, found the probability of the respondent’s paternity to be 99.86%. Although the other conflicting evidence at the hearing might well have supported a determination in favor of either party, the results of the HLA and RBC tests weight the determination in favor of the petitioner (see, Barber v Davis, 120 AD2d 364). Despite my reluctance to disturb the findings of fact made by the Family Court on the basis of conflicting evidence and issues of credibility of the witnesses, on review of the record, the Family Court’s findings in this case were contrary to the weight of the credible evidence. The HLA and RBC test results, together with other evidence indicating that the respondent was the child’s father, were sufficient to meet the petitioner’s burden of proving paternity by clear and convincing evidence (see, Matter of Nancy M. G. v James M., supra; Barber v Davis, supra).
Accordingly, I would reverse and grant the petition.